Exhibit 10.5

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of
October 23, 2007 and is between Willow Financial Bank, a federally chartered
savings bank (the “Bank” or the “Employer”), and G. Richard Bertolet (the
“Officer”).

 

WITNESSETH

 

WHEREAS, the Officer is currently employed as The Middle Market Manager of the
Bank pursuant to an employment agreement between the Bank and the Officer
entered into as of June 8, 2007 (the “Prior Agreement”);

 

WHEREAS, the Bank desires to amend and restate the Prior Agreement in order to
make changes to comply with Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”), as well as certain other changes; and

 

WHEREAS, in order to induce the Officer to remain in the employ of the Employer
and in consideration of the Officer’s agreeing to remain in the employ of the
Employer, the parties desire to specify the severance benefits which shall be
due the Officer by the Employer in the event that his employment with the
Employer is terminated under specified circumstances;

 

NOW THEREFORE, in consideration of the mutual agreements herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.                                      Definitions. The following words and
terms shall have the meanings set forth below for the purposes of this
Agreement:

 

(a)                                  Average Annual Compensation. The Officer’s
“Average Annual Compensation” for purposes of this Agreement shall be deemed to
mean the average amount of Base Salary and cash bonus paid to the Officer by the
Employer or any subsidiary thereof during the most recent five calendar years
preceding the year in which the Date of Termination occurs (or such shorter
period as the Officer was employed).

 

(b)                                 Base Salary. “Base Salary” shall have the
meaning set forth in Section 3(a) hereof.

 

(c)                                  Cause. Termination of the Officer’s
employment for “Cause” shall mean termination because of personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.

 

(d)                                 Change in Control. “Change in Control” shall
mean a change in the ownership of the Corporation or the Bank, a change in the
effective control of the Corporation or the Bank or a

 

--------------------------------------------------------------------------------


 

change in the ownership of a substantial portion of the assets of the
Corporation or the Bank, in each case as provided under Section 409A of the Code
and the regulations thereunder.

 

(e)                                  Corporation. “Corporation” shall mean
Willow Financial Bancorp, Inc., a Pennsylvania corporation and the parent
holding company of the Bank.

 

(f)                                    Date of Termination. “Date of
Termination” shall mean (i) if the Officer’s employment is terminated for Cause,
the date on which the Notice of Termination is given, (ii) if the Officer’s
employment is terminated due to his death, the date of death, and (iii) if the
Officer’s employment is terminated for any other reason, the date specified in
such Notice of Termination.

 

(g)                                 Disability. “Disability” shall mean the
Officer (i) is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, or (ii) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for a period of not less than three months under an
accident and health plan covering employees of the Employer.

 

(h)                                 Effective Date. The Effective Date of this
Agreement shall mean the date first above written.

 

(i)                                     Good Reason. Termination by the Officer
of the Officer’s employment for “Good Reason” shall mean termination by the
Officer based on the occurrence of any of the following events:

 

(i)                                     any material breach of this Agreement by
the Bank, including without limitation any of the following: (A) a material
diminution in the Officer’s base compensation, (B) a material diminution in the
Officer’s authority, duties or responsibilities, as prescribed in Section 2, or
(C) a material diminution in the authority, duties or responsibilities of the
officer to whom the Officer is required to report, or

 

(ii)                                  any material change in the geographic
location at which the Officer must perform his services under this Agreement;

 

provided, however, that prior to any termination of employment for Good Reason,
the Officer must first provide written notice to the Bank within ninety (90)
days of the initial existence of the condition, describing the existence of such
condition, and the Bank shall thereafter have the right to remedy the condition
within thirty (30) days of the date the Bank received the written notice from
the Officer. If the Employer remedies the condition within such thirty (30) day
cure period, then no Good Reason shall be deemed to exist with respect to such
condition. If the Employer does not remedy the condition within such thirty (30)
day cure period, then the Officer may deliver a Notice of Termination for Good
Reason at any time within sixty (60) days following the expiration of such cure
period.

 

2

--------------------------------------------------------------------------------


 

(j)                                     IRS. IRS shall mean the Internal Revenue
Service.

 

(k)                                  Notice of Termination. Any purported
termination of the Officer’s employment by the Employer for any reason,
including without limitation for Cause, Disability or Retirement, or by the
Officer for any reason, including without limitation for Good Reason, shall be
communicated by a written “Notice of Termination” to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a dated notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) sets forth in reasonable detail the facts and circumstances claimed
to provide a basis for termination of the Officer’s employment under the
provision so indicated, (iii) specifies a Date of Termination, which shall be
not less than thirty (30) nor more than ninety (90) days after such Notice of
Termination is given, except in the case of the Employer’s termination of the
Officer’s employment for Cause, which shall be effective immediately, and except
as set forth in Section 19(a) hereof; and (iv) is given in the manner specified
in Section 11 hereof.

 

(l)                                     Retirement. “Retirement” shall mean
voluntary termination by the Officer in accordance with the Employer’s
retirement policies, including early retirement, generally applicable to the
Employer’s salaried employees.

 

2.                                      Term of Employment.

 

(a)                                  The Employer hereby employs the Officer as
Middle Market Manager, and the Officer hereby accepts said employment and agrees
to render such services to the Employer on the terms and conditions set forth in
this Agreement. Unless extended as provided in this Section 2, this Agreement
shall terminate on June 30, 2008. Prior to July 1, 2008 and each July 1
thereafter, the Board of Directors of the Employer shall consider and review
(after taking into account all relevant factors, including the Officer’s
performance hereunder) a one-year extension of the term of this Agreement, and
the term shall continue to extend each July 1 if the Board of Directors approves
such extension unless the Officer gives written notice to the Employer of the
Officer’s election not to extend the term, with such written notice to be given
not less than thirty (30) days prior to any such July 1. If the Board of
Directors of the Employer elects not to extend the term, it shall give written
notice of such decision to the Officer not less than thirty (30) days prior to
any such July 1. If any party gives timely notice that the term will not be
extended as of any July 1, then this Agreement shall terminate at the conclusion
of its remaining term. References herein to the term of this Agreement shall
refer both to the initial term and successive terms.

 

(b)                                 During the term of this Agreement, the
Officer shall perform such services for the Employer as may be consistent with
his title and from time to time assigned to him by the Board of Directors of the
Employer. During the term of this Agreement, the Officer shall devote his best
efforts and his full time effort to the affairs and business of the Employer.

 

3.                                      Compensation and Benefits.

 

(a)                                  Base Salary. The Employer shall compensate
and pay the Officer for his services during the term of this Agreement at a
minimum base salary of $195,000 per year (“Base Salary”),

 

3

--------------------------------------------------------------------------------


 

which may be increased from time to time in such amounts as may be determined by
the Board of Directors of the Employer and may not be decreased without the
Officer’s express written consent. In addition to his Base Salary, the Officer
shall be entitled to receive during the term of this Agreement such bonus
payments as may be determined by the Board of Directors of the Employer.

 

(b)                                 Benefit Plans. During the term of this
Agreement, the Officer shall be entitled to participate in and receive the
benefits of any pension or other retirement benefit plan (excluding supplemental
retirement plans), profit sharing, stock option, employee stock ownership, or
other plans, benefits and privileges given to employees of the Employer, to the
extent commensurate with his then duties and responsibilities, as fixed by the
Board of Directors of the Employer. The Employer shall not make any changes in
such plans, benefits or privileges which would adversely affect the Officer’s
rights or benefits thereunder, unless such change occurs pursuant to a program
applicable to all officers of the Employer and does not result in a
disproportionately greater adverse change in the rights of or benefits to the
Officer as compared with any other officer of the Employer. Nothing paid to the
Officer under any plan or arrangement presently in effect or made available in
the future shall be deemed to be in lieu of the salary payable to the Officer
pursuant to Section 3(a) hereof.

 

(c)                                  Paid Time Off. During the term of this
Agreement, the Officer shall be entitled to paid time off in accordance with the
policies as established from time to time by the Board of Directors of the
Employer. The Officer shall not be entitled to receive any additional
compensation from the Employer for failure to utilize such paid time off, nor
shall the Officer be able to accumulate unused paid time off from one year to
the next, except to the extent authorized by the Board of Directors of the
Employer.

 

4.                                      Expenses. The Employer shall reimburse
the Officer or otherwise provide for or pay for all reasonable expenses incurred
by the Officer in furtherance of or in connection with the business of the
Employer, including, but not by way of limitation, automobile expenses and other
traveling expenses, subject to such reasonable documentation and other
limitations as may be established by the Board of Directors of the Employer. If
such expenses are paid in the first instance by the Officer, the Employer shall
reimburse the Officer therefor. Such reimbursement shall be paid promptly by the
Employer and in any event no later than March 15 of the year immediately
following the year in which such expenses were incurred.

 

5.                                      Termination.

 

(a)                                  General. The Employer shall have the right,
at any time upon prior Notice of Termination, to terminate the Officer’s
employment hereunder for any reason, including without limitation termination
for Cause, Disability or Retirement, and the Officer shall have the right, upon
prior Notice of Termination, to terminate his employment hereunder for any
reason.

 

(b)                                 For Cause. In the event that the Officer’s
employment is terminated by the Employer for Cause, the Officer shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the applicable Date of Termination.

 

4

--------------------------------------------------------------------------------


 

(c)                                  Voluntary Termination by the Officer. In
the event the Officer terminates his employment hereunder other than for death,
Disability, Retirement or Good Reason, then the Officer shall have no right
pursuant to this Agreement to compensation or other benefits for any period
after the applicable Date of Termination.

 

(d)                                 Death. In the event the Officer’s employment
hereunder is terminated due to death, neither the Officer nor his estate or
named beneficiaries shall have any right pursuant to this Agreement to
compensation or other benefits for any period after the Date of Termination.

 

(e)                                  Disability. In the event the Officer’s
employment hereunder is terminated due to Disability, the Officer shall be
entitled to receive any disability benefits provided under any disability plan
maintained by the Employer. Other than as set forth above, the Officer shall
have no right pursuant to this Agreement to compensation or other benefits for
any period after the Date of Termination.

 

(f)                                    Retirement. In the event the Officer’s
employment hereunder is terminated due to Retirement, the Officer shall have no
right pursuant to this Agreement to compensation or other benefits for any
period after the Date of Termination.

 

(g)                                 Involuntary Termination. In the event that
(i) the Officer’s employment is terminated by the Employer for other than Cause,
Disability, Retirement or the Officer’s death or (ii) such employment is
terminated by the Officer for Good Reason, then the Employer shall pay to the
Officer, within thirty (30) days following the Date of Termination, a cash
severance amount equal to one times the Officer’s current Base Salary; provided,
however, that this Section 5(g) shall not be applicable if the termination of
employment occurs concurrently with or subsequent to a Change in Control.

 

(h)                                 Change in Control Termination. In the event
that (i) the Officer’s employment is terminated concurrently with or within
twelve (12) months following a Change in Control for other than Cause,
Disability, Retirement or the Officer’s death or (ii) the Officer elects to
terminate his employment for Good Reason, then the Employer shall, subject to
the provisions of Section 6 hereof, if applicable,

 

(A)                              pay to the Officer, within thirty (30) days
following the Date of Termination, a cash severance amount equal to two (2)
times the Officer’s Average Annual Compensation;

 

(B)                                maintain and provide for a period ending at
the earlier of (i) one year subsequent to the Date of Termination or (ii) the
date of the Officer’s full-time employment by another employer (provided that
the Officer is entitled under the terms of such employment to benefits
substantially similar to those described in this subparagraph (B)), at no cost
to the Officer, the Officer’s continued participation in all group insurance,
life insurance, health and accident insurance and disability insurance offered
by the Employer in which the Officer was participating immediately prior to the
Date of Termination; provided that any insurance premiums payable by the
Employer or any successors pursuant to this Section 5(h)(B) shall be payable at
such times and in such amounts as if the Officer was still

 

5

--------------------------------------------------------------------------------


 

an employee of the Employer, subject to any increases in such amounts imposed by
the insurance company or COBRA, and the amount of insurance premiums required to
be paid by the Employer in any taxable year shall not affect the amount of
insurance premiums required to be paid by the Employer in any other taxable
year; and provided further that if the Officer’s participation in any group
insurance plan is barred, the Employer shall either arrange to provide the
Officer with insurance benefits substantially similar to those which the Officer
was entitled to receive under such group insurance plan or, if such coverage
cannot be obtained, pay a lump sum cash equivalency amount within thirty (30)
days following the Date of Termination based on the annualized rate of premiums
being paid by the Employer as of the Date of Termination; and

 

(C)                                pay to the Officer, in a lump sum within
thirty (30) days following the Date of Termination, a cash amount equal to the
projected cost to the Employer of providing benefits to the Officer for a period
of twelve (12) months pursuant to any other employee benefit plans, programs or
arrangements offered by the Employer in which the Officer was entitled to
participate immediately prior to the Date of Termination (excluding (y) stock
option plans, restricted stock plans and employee stock ownership plans of the
Employer and (z) bonuses and other items of cash compensation), with the
projected cost to the Employer to be based on the costs incurred for the
calendar year immediately preceding the year in which the Date of Termination
occurs and with any automobile-related costs to exclude any depreciation on
Bank-owned automobiles.

 

6.                                      Limitation of Benefits under Certain
Circumstances. If the payments and benefits pursuant to Section 5 hereof, either
alone or together with other payments and benefits which the Officer has the
right to receive from the Employer and its affiliates, would constitute a
“parachute payment” under Section 280G of the Code, then the payments and
benefits payable by the Employer pursuant to Section 5 hereof shall be reduced
by the minimum amount necessary to result in no portion of the payments and
benefits payable by the Employer under Section 5 being non-deductible to the
Employer pursuant to Section 280G of the Code and subject to the excise tax
imposed under Section 4999 of the Code. If the payments and benefits under
Section 5 are required to be reduced, the cash severance shall be reduced first,
followed by a reduction in the fringe benefits. The determination of any
reduction in the payments and benefits to be made pursuant to Section 5 shall be
based upon the opinion of independent counsel selected by the Employer and paid
by the Employer. Such counsel shall promptly prepare the foregoing opinion, but
in no event later than thirty (30) days from the Date of Termination, and may
use such actuaries as such counsel deems necessary or advisable for the purpose.
Nothing contained in this Section 6 shall result in a reduction of any payments
or benefits to which the Officer may be entitled upon termination of employment
under any circumstances other than as specified in this Section 6, or a
reduction in the payments and benefits specified in Section 5 below zero.

 

7.                                      Mitigation; Exclusivity of Benefits.

 

(a)                                  The Officer shall not be required to
mitigate the amount of any benefits hereunder by seeking other employment or
otherwise, nor shall the amount of any such benefits be reduced by any

 

6

--------------------------------------------------------------------------------


 

compensation earned by the Officer as a result of employment by another employer
after the Date of Termination or otherwise, except as set forth in Section
5(h)(B)(ii) hereof.

 

(b)                                 The specific arrangements referred to herein
are not intended to exclude any other benefits which may be available to the
Officer upon a termination of employment with the Employer pursuant to employee
benefit plans of the Employer or otherwise.

 

8.                                      Withholding. All payments required to be
made by the Employer hereunder to the Officer shall be subject to the
withholding of such amounts, if any, relating to tax and other payroll
deductions as the Employer may reasonably determine should be withheld pursuant
to any applicable law or regulation.

 

9.                                      Competitive Activities.

 

(a)                                  The Officer agrees and acknowledges that by
virtue of his employment hereunder, he will maintain an intimate knowledge of
the activities and affairs of the Employer, including trade secrets, plans,
business plans, strategies, projections, market studies, customer information,
employee records and other internal proprietary and confidential information and
matters (collectively “Confidential Information”). As a result, and also because
of the special, unique and extraordinary services that the Officer is capable of
performing for the Employer or one of its competitors, the Officer recognizes
that the services to be rendered by him hereunder are of a character giving them
a peculiar value, the loss of which cannot be adequately or reasonably
compensated for by damages.

 

(b)                                 Except for the purpose of carrying out his
duties hereunder, the Officer will not remove or retain, or make copies or
reproductions of, any figures, documents, records, discs, computer records,
calculations, letters, papers, or recorded or documented information of any type
or description relating to the business of the Employer. The Officer agrees that
he will not divulge to others any information (whether or not documented or
recorded) or data acquired by him while in the Employer’s employ relating to
methods, processes or other trade secrets or other Confidential Information.

 

(c)                                  The Officer agrees that the Employer is,
and shall be, the sole and exclusive owner of all improvements, ideas and
suggestions, whether or not subject to patent or trademark protection, and all
copyrightable materials which are conceived by the Officer during his
employment, which relate to the business of the Employer, which are
confidential, or which are not readily ascertainable from persons or other
sources outside the Employer.

 

(d)                                 Unless the Officer’s employment is
terminated in connection with or following a Change in Control, then for a
period of one year after the termination of employment, the Officer shall not,
directly or indirectly, solicit, induce, encourage or attempt to influence any
client, customer or employee of the Employer to cease to do business with, or to
terminate any employee’s employment with, the Employer. The Officer shall not be
subject to any of the limitations set forth in the preceding sentence if the
Officer’s employment is terminated in connection with or following a Change in
Control.

 

7

--------------------------------------------------------------------------------


 

(e)                                  The Officer agrees that during the term of
his employment hereunder, except with the express consent of the Employer, he
will not, directly or indirectly, engage or participate in, become a director
of, or render advisory or other services for, or in connection with, or become
interested in, or make any financial investment in any firm, corporation,
business entity or business enterprise competitive with or to any business of
the Employer; provided, however, that the Officer shall not thereby be precluded
or prohibited from owning passive investments, including investments in the
securities of other financial institutions, so long as such ownership does not
require him to devote substantial time to management or control of the business
or activities in which he has invested. Notwithstanding anything to the contrary
contained in this Agreement, during the term of this Agreement, the Officer
shall have no employment contract or other written or oral agreement concerning
employment as an officer of a savings bank or any other financial institution or
financial institution holding company nor with any other entity or person other
than the Bank or the Corporation. The provisions of this Section 9(e) shall not
be applicable if the Officer’s employment is terminated in connection with or
following a Change in Control.

 

(f)                                    The Employer shall be entitled to
immediate injunctive or other equitable relief to restrain the Officer from
failing to comply with any obligation under this Section 9 or from rendering his
services to persons or entities than the Employer, in addition to any other
remedies to which the Employer may be entitled under law. The right to such
injunctive or other equitable relief shall survive the termination by the
Employer of the Officer’s employment.

 

(g)                                 The Officer acknowledges that the
restrictions contained in this Section 9 are reasonable and necessary to protect
the legitimate interests of the Employer and that any violation thereof would
result in irreparable injuries to the Employer. The Officer acknowledges that,
if the Officer violates any of these restrictions, the Employer is entitled to
obtain from any court of competent jurisdiction, preliminary and permanent
injunctive relief as well as damages, and an equitable accounting of any
earnings, profits and other benefits arising from such violation, which rights
shall be cumulative and in addition to any other rights or remedies to which the
Employer may be entitled. The Officer further acknowledges that the provisions
of Sections 9(a), (b), (c), (f) and (g) shall remain in full force and effect
beyond the termination of the Officer’s employment for any reason, including but
not limited to termination in connection with or following a Change in Control.

 

10.                               Assignability. The Employer may assign this
Agreement and its rights and obligations hereunder in whole, but not in part, to
any corporation, bank or other entity with or into which the Employer may
hereafter merge or consolidate or to which the Employer may transfer all or
substantially all of its assets, if in any such case said corporation, bank or
other entity shall by operation of law or expressly in writing assume all
obligations of the Employer hereunder as fully as if it had been originally made
a party hereto, but may not otherwise assign this Agreement or its rights and
obligations hereunder. The Officer may not assign or transfer this Agreement or
any rights or obligations hereunder.

 

11.                               Notice. For the purposes of this Agreement,
notices and all other communications provided for in this Agreement shall be in
writing and shall be deemed to have been duly given when

 

8

--------------------------------------------------------------------------------


 

delivered or mailed by first-class certified or registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses set forth
below:

 

To the Employer:

 

Secretary

 

 

Willow Financial Bank

 

 

170 South Warner Road

 

 

Wayne, Pennsylvania  19087

 

 

 

To the Officer:

 

G. Richard Bertolet

 

 

At his last address on file with

 

 

the Employer

 

12.                               Amendment; Waiver. No provisions of this
Agreement may be modified, waived or discharged unless such waiver, modification
or discharge is agreed to in writing and signed by the Officer and such officer
or officers as may be specifically designated by the Board of Directors of the
Employer to sign on its behalf. No waiver by any party hereto at any time of any
breach by any other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. In addition, notwithstanding anything in this
Agreement to the contrary, the Employer may amend in good faith any terms of
this Agreement, including retroactively, in order to comply with Section 409A of
the Code.

 

13.                               Governing Law. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the United States where applicable and otherwise by the substantive laws of the
Commonwealth of Pennsylvania.

 

14.                               Nature of Obligations. Nothing contained
herein shall create or require the Employer to create a trust of any kind to
fund any benefits which may be payable hereunder, and to the extent that the
Officer acquires a right to receive benefits from the Employer hereunder, such
right shall be no greater than the right of any unsecured general creditor of
the Employer.

 

15.                               Headings. The section headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

16.                               Validity. The invalidity or unenforceability
of any provision of this Agreement shall not affect the validity or
enforceability of any other provisions of this Agreement, which shall remain in
full force and effect.

 

17.                               Changes in Statutes or Regulations. If any
statutory or regulation provision referenced herein is subsequently changed or
re-numbered, or is replaced by a separate provision, then the references in this
Agreement to such statutory or regulatory provision shall be deemed to be a
reference to such section as amended, re-numbered or replaced.

 

9

--------------------------------------------------------------------------------


 

18.                               Counterparts. This Agreement may be executed
in one or more counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

19.                               Regulatory Actions. The following provisions
shall be applicable to the parties to the extent that they are required to be
included in employment agreements between a savings association and its
employees pursuant to Section 563.39(b) of the Regulations Applicable to All
Savings Associations, 12 C.F.R. §563.39(b), or any successor thereto, and shall
be controlling in the event of a conflict with any other provision of this
Agreement, including without limitation Section 5 hereof.

 

(a)                                  The Bank’s Board of Directors may terminate
the Officer’s employment at any time, but any termination by the Bank’s Board of
Directors, other than termination for Cause, shall not prejudice the Officer’s
right to compensation or other benefits under this Agreement.

 

(b)                                 If the Officer is suspended from office
and/or temporarily prohibited from participating in the conduct of the
Employer’s affairs by a notice served under Section 8(e)(3) or Section 8(g)(1)
of the Federal Deposit Insurance Act (“FDIA”) (12 U.S.C. §1818(e)(3) and
1818(g)(1)), the Employer’s obligations under this Agreement shall be suspended
as of the date of service, unless stayed by appropriate proceedings. If the
charges in the notice are dismissed, the Employer may, in its discretion:  (i)
pay the Officer all or part of the compensation withheld while its obligations
under this Agreement were suspended, and (ii) reinstate (in whole or in part)
any of its obligations which were suspended.

 

(c)                                  If the Officer is removed from office
and/or permanently prohibited from participating in the conduct of the
Employer’s affairs by an order issued under Section 8(e)(4) or Section 8(g)(1)
of the FDIA (12 U.S.C. §1818(e)(4) and (g)(1)), all obligations of the Employer
under this Agreement shall terminate as of the effective date of the order, but
vested rights of the Officer and the Employer as of the date of termination
shall not be affected.

 

(d)                                 If the Bank is in default, as defined in
Section 3(x)(1) of the FDIA (12 U.S.C. §1813(x)(1)), all obligations under this
Agreement shall terminate as of the date of default, but vested rights of the
Officer and the Employer as of the date of termination shall not be affected.

 

(e)                                  All obligations under this Agreement shall
be terminated pursuant to 12 C.F.R. §563.39(b)(5), except to the extent that it
is determined that continuation of the Agreement for the continued operation of
the Employer is necessary:  (i) by the Director of the Office of Thrift
Supervision (“OTS”), or his/her designee, at the time the Federal Deposit
Insurance Corporation (“FDIC”) enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) of the
FDIA (12 U.S.C. §1823(c)); or (ii) by the Director of the OTS, or his/her
designee, at the time the Director or his/her designee approves a supervisory
merger to resolve problems related to operation of the Bank or when the Bank is
determined by the Director of the OTS to be in an unsafe or unsound condition,
but vested rights of the Officer and the Employer as of the date of termination
shall not be affected.

 

10

--------------------------------------------------------------------------------


 

20.                               Regulatory Prohibition. Notwithstanding any
other provision of this Agreement to the contrary, any payments made to the
Officer pursuant to this Agreement, or otherwise, are subject to and conditioned
upon their compliance with Section 18(k) of the FDIA (12 U.S.C. §1828(k)) and
the regulations promulgated thereunder, including 12 C.F.R. Part 359. In the
event of the Officer’s termination of employment with the Bank for Cause, all
employment relationships and managerial duties with the Bank shall immediately
cease regardless of whether the Officer remains in the employ of the Corporation
following such termination. Furthermore, following such termination for Cause,
the Officer will not, directly or indirectly, influence or participate in the
affairs or the operations of the Bank.

 

21.                               Payment of Costs and Legal Fees and
Reinstatement of Benefits. In the event any dispute or controversy arising under
or in connection with the Officer’s termination is resolved in favor of the
Officer, whether by judgment, arbitration or settlement, the Officer shall be
entitled to the payment of (a) all legal fees incurred by the Officer in
resolving such dispute or controversy, and (b) any back-pay, including Base
Salary, bonuses and any other cash compensation, fringe benefits and any
compensation and benefits due to the Officer under this Agreement.

 

22.                               Entire Agreement. This Agreement embodies the
entire agreement between the Employer and the Officer with respect to the
matters agreed to herein. All prior agreements between the Employer and the
Officer with respect to the matters agreed to herein are hereby superseded and
shall have no force or effect, including the Prior Agreement, the agreements
between the parties dated July 1, 2005 and January 20, 2005, and the agreement
dated July 3, 2003 between Chester Valley Bancorp, Inc., First Financial and the
Officer.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first written above.

 

Attest:

WILLOW FINANCIAL BANK

 

 

 

 

/s/ Joseph T. Crowley

 

By:

/s/ Donna M. Coughey

Joseph T. Crowley

 

Donna M. Coughey

Senior Vice President,

 

President and Chief Executive Officer

 

Chief Financial Officer and

 

 

Corporate Secretary

 

 

 

 

 

 

OFFICER

 

 

 

 

 

By:

/s/ G. Richard Bertolet

 

 

G. Richard Bertolet

 

11

--------------------------------------------------------------------------------